DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (U.S. Patent Application Publication No. 2018/0005439 A1).
.
	Regarding claim 1: 
	Evans teaches: a method of generating a virtual reality ("VR") experience (e.g. claim 1 and para. 41), the method comprising: 
	recognizing a real-world ("RW") object in possession of a user of the VR experience (para 23 and claim 1, “electronic device” being a RW object); 
	defining a VR object that corresponds to the RW object which allows the user to access functions of the RW object, wherein the VR object is configured to be used with the functions of the RW object during the VR experience (claims 2-6 and paras. 4, 5, 23-26, 42-46, 50; and Fig. 7); 
	tracking the RW object to identify actions related to with the RW object (e.g., para. 41-44 and 60-66, tracking the electronic device to determine when it is located within a portal zone, and also para. 46, pass-through or direct link communications between real and virtual devices); and 
	rendering the VR object in the VR experience to correspond with the actions related to the RW object (paras. 26, 66, 70-86 and Fig. 7-9, which teaches that each interactive virtual control element of a virtual object is bound to the electronic device, such that real outputs generated by the electronic device and intended for its interactive real control elements for providing outputs (also referenced herein as “real output components”) are communicated to the virtualizing computing device to be provided as outputs utilizing virtual output components perceivable by the user in virtual space). 


	Regarding claim 2:
	Evans further teaches: the method of claim 1, further comprising: defining properties of the RW object; and reflecting the properties of the RW object in properties of the VR object in order for the VR object to have the same appearance as the RW object (e.g. paras. 22-26 and 70). 


	Regarding claim 3:
	Evans further teaches: further teaches: the method of claim 1, wherein the actions related to the RW object comprise motions of the RW object by the user (see above mapping to claim 1, this includes movement outside of portal of RW object).  


	Regarding claim 4:
	Evans further teaches: the method of claim 1, wherein the actions related to the RW object comprise a communication to or from the RW object, the communication including a response communication that is routed from the VR experience to the RW object (e.g. para. 46-68, pass-through (i.e. direct link) between VR and RW objects; see also Figs. 3, 5, 7 and mapping to claim 1; this feature is also included in the mappings to claim 1).  


	Regarding claim 6:
	Evans further teaches: the method of claim 1, wherein recognizing the RW object comprises: communicatively connecting with the RW object using a computer application thereby allowing two-way engagement by the RW object and the VR object, wherein the two-way engagement includes both actions on the RW object being applied to the VR object; and applying actions on the VR object to the RW object (e.g. para. 46-68, pass-through (i.e. direct link) between VR and RW objects; see also Figs. 3, 5, 7 and mapping to claim 1; this feature is also included in the mappings to claim 1) (see also “Porting Electronic Devices with Virtual Machines”, beginning at para. 68). .  


	Regarding claim 7:
	Evans further teaches: the method of claim 6, wherein tracking the RW object comprises: communicating electronically with the RW object (see mapping to claim 1, this is taught by determining whether the electronic device is in the portal and/or what actions are taken on the electronic device that is paired with virtual instance. See also Figs. 2, 3, 4 and 7).   


	Regarding claim 8:
	Evans further teaches: the method of claim 7, further comprising: sending content originating in the VR experience to the RW object (see mapping to claim 1; this is taught by Evans pairing the RW with virtual object, and pass-through communications). 


	Regarding claim 9:
	Evans further teaches: the method of claim 7, further comprising: instructing the RW object to display content that aligns with the content of the VR experience (see mapping to claim 1, this is taught by pairing the RW and VR to pass-through data between both).  


	Regarding claim 10:
	Evans further teaches: the method of claim 1, wherein: the VR experience is generated by a VR system (see Fig. 2: 210); and the RW object is not a dedicated component of the VR system (Fig. 2: 240). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans.

Regarding claim 5: 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the method of claim 1, wherein recognizing the RW object and tracking the RW object comprises: using machine vision to analyze the RW object , and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Evans teaches that it is known for technologies such as Microsoft Kinect to be employed with the embodiments of Evans (see para. 41). Modifying Evans, in view of itself, such to employ Kinect (i.e. machine vision) to analyze the RW object, also taught by Evans (see mapped claim1), is all of taught and suggested by Evans, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

 
	Regarding claim 12: 
	Evans teaches: a virtual reality ("VR") system (Fig. 2) comprising: a VR controller (Fig. 2: 210) including one or more processors (e.g. para.40, the virtualizing computing device can be a computing device such as Fig. 11: 110 which includes one or more processors 1114) and a computer-readable storage medium coupled to the one or more processors (Fig. 11: 1112) storing program instructions (e.g. paras. 115-118), 
	the VR controller being configured to generate a VR experience (sere e.g. description of Fig. 2: 210, such as at para. 40); and 
	a VR headset communicatively connected to the VR controller that is configured to display a VR space to a user (Fig. 2: 215); wherein the program instructions, when executed by the one or more processors (e.g. paras. 115-118), cause the one or more processors to perform operations comprising: 
	recognizing a real-world ("RW") object in possession of a user of the VR experience (para 23 and claim 1, “electronic device” being a RW object); 
	pairing the RW object with a VR object through optical recognition (e.g. para. 41, Microsoft Kinect or other motion detectors re: optical recognition; for the “pairing” function, see paras. 4, 5, 24-29, 46-55, 64-83, and Figs 3, 5 and 7) (see also discussion below); 
	defining the paired VR object that corresponds to the RW object which allows the user to access functions of the RW object (see mapping above re: pairing function, same mapping here), 
	wherein the paired VR object is configured to be used with the functions of the RW object during the VR experience; tracking the RW object to identify actions related to with the RW object; 
	tracking VR actions that the user performs with the paired VR object; 
	rendering the paired VR object in the VR experience to correspond with the actions related to the RW object; and 
	pushing the VR actions to the RW object (see above mapping to the pairing. Those mappings teach the above functions. Basically, Evans teaches a pairing or linking of a RW object and a corresponding virtual object, such that their functions are mapped and linked to each other, as the user interacts with both (this is the tracking and rendering, corresponding with actions related to the RW object).
	Further re: the pairing function, Evans teaches that it is known for technologies such as Microsoft Kinect to be employed with embodiments of Evans (see para. 41). Modifying Evans, in view of itself, such to employ Kinect as part of optical recognition to pair the RW and VR objects, also taught by Evans, is all of taught and suggested by Evans, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13: see claim 10.
	These claims are similar; the same rationale for rejection applies. 



Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Ahmad, S., Mehmood, F., Mehmood, A., & Kim, D. (2019). Design and implementation of decoupled iot application store: A novel prototype for virtual objects sharing and discovery. Electronics, 8(3), 285 (“Ahmad”). 
For claim 20: add Powderly and Nitti references as they relate to base independent claim 15. 

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference(-s), in view of same, to have obtained: the method of claim 1, wherein the RW object lacks electronic communication capability, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Ahmad teaches that it is known to have virtual objects be the digital equivalent of physical entities (e.g. Abstract, Sections 2-3, Table 1, Figure 1). Modifying Evans, in view of Ahmad, such to make virtual equivalents of physical entities (including ones that lack electronic communication capability), is all of taught and suggested by Ahmad, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention. 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14: see claim 11.
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 20: see claim 11.
	These claims are similar; the same rationale for rejection applies. 


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Powderly (U.S. Patent Application Publication No. 2020/0081555 A1) and Nitti, M., Pilloni, V., Colistra, G., & Atzori, L. (2015). The virtual object as a major element of the internet of things: a survey. IEEE Communications Surveys & Tutorials, 18(2), 1228-1240 (“Nitti”). 

	Regarding claim 15:  
	Evans teaches: a method of generating a virtual reality ("VR") experience (e.g. claim 1 and para. 41), the method comprising: 
	recognizing a real-world ("RW") object in possession of a user of the VR experience (para 23 and claim 1, “electronic device” being a RW object); 
	defining a VR object that corresponds to the RW object which allows the user to access functions of the RW object, wherein the VR object is configured to be used with the functions of the RW object during the VR experience (claims 2-6 and paras. 4, 5, 23-26, 42-46, 50; and Fig. 7); 
	defining a VR object that corresponds to the RW object which allows the user to access functions of the RW object, wherein the VR object is configured to be used with the functions of the RW object during the VR experience, the functions including communications and applications of the RW object that interact within the VR experience using the VR object  (see paras. 4, 5, 24-29, 46-55, 64-83, and Figs 3, 5 and 7);	
	Re: the remaining features of claim 15, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference(-s), in view of same, to have obtained:
	tracking the RW object to identify position of the RW object with respect to a user of the VR experience; and 
	rendering the VR object in the VR experience in accordance with a context of the VR experience and the position of the RW object with respect to the user such that the VR object appears different than the RW object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: tracking function, see Powderly, e.g. Figs. 8-10 and 12, tracking of physical objects with respect to users is known.  
	Re: rendering function, see Powderly, which teaches using contextual information in the rendering and/or delivery of its virtual/augmented reality system (see e.g. “Examples of User Interaction Based on Contextual Information” beginning at para. 142; “Examples of Recommending a Mode of User Interaction Based on Contextual Information” and “Examples of Automatically Switching User Interaction Mode Based on Contextual Information” beginning at paras. 145 and 150, respectively).  Likewise, see  Nitti, which teaches that contextual information can be used to guide the rendering process of virtual objects as they relate to the relationship to real objects (see e.g. Figs. 2-3; and pages 1232 (Context awareness; Cognitive management), 1234, 1235 and Section IV(B)).  This teaches/suggests rendering based on context, such that the VR object can appear different from the RW object.  Both Powderly and Nitti teach using contextual information to guide in making changes to renderings of a virtual world, such as in cases where virtual objects are mapped to real objects, such as  taught with respect to both Evans and Nitti. 
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: see claim 10.
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 15, wherein rendering the VR object according to a context of the VR experience comprises: rendering a graphical user interface of the VR object to reflect the context of the VR experience instead of reflecting content of a graphical user interface of the RW object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Powderly teaches that rendering virtual user interfaces is known (see e.g. paras. 33-35,  78-80, 96-116).  Powderly also teaches that a mapping of virtual interfaces with real world objects is also known (see para. 102) (this capability corresponds to the features of Applicant’s claim 17) (Evans also teaches this, see mapped claim 15).  Regarding rendering a GUI of a VR object to reflect context of VR experience instead of GUI of the RW object, see above mapping in claim 15 re: context awareness in virtual worlds of both Powderly and Nitti. This teaches this feature.  Both Powderly and Nitti teach using contextual information to guide in making changes to renderings of a virtual world, such as in cases where virtual objects are mapped to real objects, such as taught with respect to both Evans and Nitti. 
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	Powderly teaches: the method of claim 15, wherein rendering the VR object according to a context of the VR experience comprises: assigning physics-related properties to the VR object that are untrue for the RW object (see for example, para. 103, here, a control for a physical coffee maker can be in the form of a 3D coffee mug. This is physical related properties to the VR object (mug for controlling coffeemaker) that are untrue for the RW object (the coffeemaker)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference, in view of Powderly, to have obtained the above. The motivation would be to provide design and interactive flexibility in augmented/virtual reality worlds. 


	Regarding claim 19: see claim 5.
	These claims are similar; the same rationale for rejection applies. 


	 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613